DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LARRY BRYANT,
                              Appellant,

                                    v.

                         DAVID ARONBERG,
                             Appellee.

                              No. 4D20-952

                          [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2019-CA-
016441-XXXX-MB.

   Larry Bryant, Okeechobee, pro se.

  Ashley Brooke Moody, Attorney General, Tallahassee, and Shane
Weaver, Esq., Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.